

Exhibit 10.4


























 







MASTER LOAN SERVICING AGREEMENT




Dated as of ___________, 20______


by and between


LENDINGCLUB CORPORATION,
as Servicer
and


[_______________],
as Purchaser











--------------------------------------------------------------------------------





This MASTER LOAN SERVICING AGREEMENT, dated as of [______], 20[__] (the
“Effective Date”), by and between LendingClub Corporation, a Delaware
corporation (“LendingClub”), as servicer (in such capacity, the “Servicer”) and
[__________], a [______________], as a purchaser (in such capacity, the
“Purchaser”).
RECITALS
WHEREAS, LendingClub and Purchaser have entered into that certain Master Loan
Purchase Agreement dated as of [______], 20[__] and of even date herewith (the
“Purchase Agreement”), pursuant to which Purchaser will acquire from
LendingClub, from time to time, certain loans evidenced by promissory notes and
the related loan documents; and
WHEREAS, Purchaser desires that LendingClub service the loans acquired by
Purchaser pursuant to the terms of the Purchase Agreement, and LendingClub and
Purchaser desire to set forth the terms and conditions under which LendingClub
will service such loans on behalf of Purchaser and its successors and assignees.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and reasonable consideration, the receipt and adequacy of
which are hereby acknowledged, Purchaser and Servicer hereby agree as follows:
ARTICLE I
DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accepted Servicing Practices” means, with respect to each Loan, the servicing,
administration and collections with respect to such Loan in the same manner and
with the same care, skill, prudence and diligence with which Servicer services
and administers loans similar to, such Loan in the ordinary course of its
business, and in all events consistent with Applicable Law, the terms of the
Loan Documents and commercially reasonable servicing practices in the loan
servicing industry. Notwithstanding the foregoing, (i) referral of a Delinquent
Loan to a Collection Agent shall be deemed to constitute commercially reasonable
servicing practices; (ii) Servicer shall have the right, at any time and from
time to time and in a manner otherwise consistent with the Accepted Servicing
Practices, to amend or waive any term of such Loan or, in the case of a Loan
that is more than 120 days delinquent, to cancel such Loan, in each case without
the consent of Purchaser, provided that such amendment or waiver is, in
Servicer’s reasonable determination, a practical way to obtain a reasonable
recovery from such Loan; and (iii) Servicer shall not be prevented from
implementing new programs, whether on an intermediate, pilot or permanent basis,
or on a regional or nationwide basis, or from modifying its standards, policies
and procedures as long as, in each case, Servicer does or would implement such
programs or modify its standards, policies and procedures in respect of
comparable Loans serviced and administered by Servicer in the ordinary course of
its business.
“ACH” has the meaning assigned to such term in Section 3.2(e) hereof.
“Addendum” has the meaning assigned to such term in the Purchase Agreement.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Persons, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” means this Master Loan Servicing Agreement, including all exhibits
and schedules attached hereto or delivered in connection herewith, as such
agreement may be amended, supplemented and modified from time to time.



--------------------------------------------------------------------------------



“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the USA Patriot Act, and any rules and regulations promulgated
thereunder; (ii) the Office of Foreign Assets Control’s (“OFAC”) rules and
regulations regarding the blocking of assets and the prohibition of transactions
involving Persons or countries designated by OFAC; and (iii) any other
Applicable Laws relating to customer identification, anti-money laundering or
preventing the financing of terrorism and other forms of illegal activity, each
as amended.
“Ancillary Fees” means all ancillary fees and other compensation derived from
the Loans after the Purchase Date to the extent not otherwise prohibited by this
Agreement, the related Loan Documents or Applicable Law, which shall include (i)
all ancillary fees charged to Borrowers, including, but not limited to,
insufficient fund charges, name change fees and other similar Borrower fees, and
(ii) all ancillary fees charged to Purchaser, including, but not limited to,
collection and other fees paid to Collection Agents (or to Servicer where
Servicer has collected amounts due on a Delinquent Loan), administrative fees,
reporting fees and other such fees and expenses. Servicer shall be entitled to
all Ancillary Fees collected on the Loans. Notwithstanding the foregoing,
Ancillary Fees do not include Servicing Fees and all payments with respect to
principal, interest, default interest, origination or similar fees and late fees
attributable to the Loan.
“Applicable Law” means all federal, state and local laws, statutes, rules,
regulations and orders applicable to any Loan or any Party or relating to or
affecting the servicing, collection or administration of any Loan, and all
requirements of any Regulatory Authority having jurisdiction over a Party with
respect to its activities hereunder, as any such laws, statutes, regulations,
orders and requirements may be amended and in effect from time to time during
the term of this Agreement.
“Bank” means a bank, savings association, or credit union chartered in the
United States, or a foreign depository institution acting through a U.S. bank
branch, regulated by and subject to the authority of a Regulatory Authority.
“Borrower” means, with respect to each Loan, each Person or other obligor
(including any co-borrower, co-maker, co-signor or guarantor) who is obligated
under the terms of such Loan.
“Borrower Information” means any personally identifiable information or records
in any form (oral, written, graphic, electronic, machine-readable, or otherwise)
relating to a Borrower, including, but not limited to: a Borrower’s name,
address, telephone number, account number, or transactional account history,
account status; the fact that the Borrower has a relationship with Purchaser or
Servicer; and any other personally identifiable information.
“Business Day” means any day other than: (a) a Saturday or Sunday; (b) a legal
or federal holiday; and (c) a day on which banking and savings and loan
institutions in San Francisco, California, New York, New York, or the State of
Utah are required or authorized by law or Regulatory Authority to be closed for
business.
“Change in Control” means the occurrence of either of the following: (i)
Servicer merges or consolidates with any other Person and after giving effect to
such merger or consolidation, Servicer is not the surviving entity, or (ii) any
event or condition occurs which results in any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a person or group that owns the majority of the
common stock of Servicer as of the Effective Date, becoming or obtaining rights
(whether by means of warrants, options or otherwise) to become the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended), directly or indirectly, of more than 50% of the outstanding
common stock of, or otherwise obtain voting control over, Servicer.
“Charge Off Policy” means the policy of Servicer for the charge off of loans
included in its servicing portfolio, a complete and correct copy of which is
attached hereto as Exhibit B, which policy may be modified or amended from time
to time by Servicer in accordance with Accepted Servicing Practices and with
notice thereof to Purchaser within five (5) Business Days (or such lesser number
of days as may be agreed to by Purchaser) after such modification or amendment.
“Charged Off Loan” has the meaning set forth in Section 3.2(c) herein.



--------------------------------------------------------------------------------





“Charged Off Loan Broker” means a broker of a Charged Off Loan, under an
agreement between such broker and Servicer to which Purchaser is contractually
joined as a seller thereunder.
“Charged Off Loan Purchaser” means a purchaser of a Charged Off Loan, under an
agreement between such purchaser and Servicer to which Purchaser is
contractually joined as a seller thereunder.
“Charged Off Loan Servicing Fee” has the meaning set forth in Exhibit A to this
Agreement.
“Claims Notice” has the meaning assigned to such term in Section 5.3(b) hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Agent” means Servicer, if applicable, or any Person(s) designated by
Servicer for the purpose of making collections in respect of Loans; provided,
that Servicer may not designate for such purpose any Person entitled to impose a
statutory lien upon any Loan to secure payment for services rendered by such
Person.
“Delinquent” means, with respect to a Loan, the Monthly Payment due on a Due
Date is not made by the close of business on the day prior to the next
succeeding Due Date.
“Discloser” has the meaning set forth in Section 3.3(a) herein.
“Due Date” means, with respect to any Loan, the day of the calendar month on
which the Monthly Payment is due on a Loan, exclusive of any grace period.
“Errors and Omissions Insurance” means Errors and Omissions Insurance to be
maintained by Servicer in accordance with Section 3.5.
“Indemnified Party” has the meaning set forth in Section 5.3(c) herein.
“Indemnified Purchaser Party” has the meaning set forth in Section 5.3(a).
“Indemnified Servicer Party” has the meaning set forth in Section 5.3(b).
“Indemnifying Party” has the meaning set forth in Section 5.3(c).
“Indemnity Deductible” shall mean, for any date of determination, [__]% of the
aggregate original principal balances of all Loans sold to Purchaser pursuant to
the terms of the same Addendum as of the most recent month end.
“Information Security Program” means written policies and procedures adopted and
maintained to (i) ensure the security and confidentiality of Borrower
Information; (ii) protect against any anticipated threats or hazards to the
security or integrity of the Borrower Information; (iii) protect against
unauthorized access to or use of the Borrower Information that could result in
substantial harm or inconvenience to any Borrower and (iv) that fully comply
with the applicable provisions of the Privacy Requirements.
“LendingClub” means LendingClub Corporation.
“Liquidated Loan” means a Loan which has been liquidated, whether by way of a
payment in full, a disposition, a refinance, a compromise, a sale to a Charged
Off Loan Purchaser or any other means of liquidation of such Loan.
“Liquidation Proceeds” means cash proceeds, if any, received in connection with
the liquidation of a Liquidated Loan, net of any Charged Off Loan Broker fees or
Charged Off Loan Servicing Fees.



--------------------------------------------------------------------------------





“Loan” means each Purchased Loan (as defined in the Purchase Agreement).
“Loan Interest Rate” means the per annum rate used to calculate interest due on
the outstanding principal balance of such Loan.
“Loan Documents” has the meaning assigned to such term in the Purchase
Agreement.
“Loan Document Package” has the meaning assigned to such term in the Purchase
Agreement.
“Loan Modification” means, with respect to any Loan, any waiver, modification or
variance of any term or any consent to the postponement of strict compliance
with any term or any other grant of an indulgence or forbearance to the related
Borrower in accordance with the Accepted Servicing Practices pursuant to Section
3.1.
“Loan Schedule” means the schedule of Loans prepared and maintained by Servicer
and made available to Purchaser through online access or other computer
transmission that identifies each of the Loans being serviced hereunder.
“Losses” has the meaning set forth in Section 5.3(a).
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, financial condition, operations, or properties
of such Person that would substantially prevent or impair the Person’s ability
to perform any of its obligations under this Agreement (which impairment cannot
be timely cured, to the extent a cure period is applicable).
“Material Adverse Effect” means, with respect to a Party, (a) a Material Adverse
Change with respect to such Party and its Affiliates taken as a whole; or (b) a
material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement with respect to such Party.
“Monthly Payment” means, with respect to any Loan, the amount of the scheduled
monthly payment of principal and/or interest on a Loan.
“Nonperforming Loan” means any Loan in respect of which at least two (2) Monthly
Payments are Delinquent.
“P&I Election Instructions” has the meaning set forth in Section 3.2(e) herein.
“Party” means either Servicer or Purchaser, as the context so requires.
“Parties” means Servicer and Purchaser together.
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or other entity, including any government agency,
commission, board, department, bureau or instrumentality.
“Principal Prepayment” means, with respect to any Loan, any payment or other
recovery of principal on such Loan which is received in advance of the scheduled
Due Date for the payment of such principal amount.
“Privacy Requirements” means (i) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq.; (ii) federal regulations implementing such act and codified
at 12 CFR Parts 40, 216, 332, and 573 and 16 C.F.R. Part 313; (iii)



--------------------------------------------------------------------------------



Interagency Guidelines Establishing Standards For Safeguarding Obligor
Information and codified at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364,
568, and 570, and 16 C.F.R. Part 314; and (iv) other applicable federal, state
and local laws, rules, regulations, and orders relating to the privacy and
security of Borrower Information including, but not limited to, information
security requirements promulgated by the Massachusetts Office of Consumer
Affairs and Business Regulation and codified at 201 C.M.R. Part 17.00.
“Proceeds” has the meaning set forth in Section 3.2(e) herein.
“Promissory Note” means, with respect to each Loan, the note or other evidence
of the indebtedness of a Borrower.
“Purchase Agreement” means the Purchase Agreement as defined in the recitals
above, as the same may be amended or otherwise modified from time to time.
“Purchase Date” means, with respect to each Loan, the date that such Loan is
purchased by Purchaser under the Purchase Agreement.
“Purchaser” has the meaning set forth in the introductory paragraph.
“Purchaser Claims Notice” has the meaning assigned to such term in Section
5.3(a) hereof.
“Purchaser Event of Default” has the meaning set forth in Section 7.1(b).
“Purchaser Online Account” means each online account established by Purchaser,
as described in the Purchase Agreement.
“Recipient” has the meaning set forth in Section 3.3(a) herein.
“Regulatory Authority” means any United States federal, state, county, municipal
or local governmental or regulatory authority, agency, board, body, commission,
instrumentality, court, tribunal or quasi-governmental authority having
jurisdiction over a Party.
“Representatives” has the meaning set forth in Section 3.3(a) herein.
“Repurchase Price” means, for any Loan, the original principal balance of the
Loan, less all amounts received with respect to payments of principal on such
Loan after the applicable Purchase Date.
“Repurchase Procedure” means, with respect to a Loan subject to a Specified
Indemnity Claim, the process by which Servicer shall purchase, or shall cause
the purchase of, such Loan from Purchaser for the applicable Repurchase Price.
“Resale Differential” has the meaning set forth in Section 5.3(a).
“Resale Period” has the meaning set forth in Section 5.3(a).
“Resale Price” means, with respect to any sale of a Loan to a third party in
accordance with the Resale Procedure, the fair market value of such Loan as of
the date of such sale.
“Resale Procedure” means, with respect to a Loan subject to a Specified
Indemnity Claim, the process by which Servicer shall arrange for and Purchaser
shall agree to the sale of such Loan by Purchaser to a third party for a
purchase price equal to the Resale Price.
“Servicer” means LendingClub, or its successor in interest or permitted assigns,
in its capacity as the servicer under this Agreement, or any successor to
Servicer under this Agreement as herein provided.



--------------------------------------------------------------------------------





“Servicer Claims Notice” has the meaning assigned to such term in Section 5.3(b)
hereof.
“Servicer Event of Default” has the meaning set forth in Section 7.1(a).
“Servicer Physical Payment Address” means Servicer’s address where it maintains
its books and records for the Servicing Files and, with respect to LendingClub
in its capacity as Servicer, is (as of the Effective Date): 71 Stevenson St.,
Suite 300, San Francisco, CA 94105.
“Servicing Compensation” means the compensation payable to Servicer hereunder
consisting of (a) the Servicing Fees and (b) the Ancillary Fees.
“Servicing Fee” shall have the meaning assigned thereto in Exhibit A attached
hereto.
“Servicing File” means, with respect to each Loan, the items, documents, files
and records pertaining to the servicing of such Loan, including, but not limited
to, the computer files, data tapes, books, records, notes, copies of the Loan
Documents and all additional documents generated as a result of or utilized in
originating and/or servicing such Loan, which are delivered to or generated by
Servicer.
“Servicing Rights” means, with respect to any Loan, any and all of the following
rights arising under this Agreement: (a) any and all rights to service such
Loan; (b) the rights to payment of the Servicing Fee and any Ancillary Fees
(including any collection fees) with respect to such Loan; (c) the rights to all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of
Servicer thereunder; (d) the rights to collect all payments of the Servicing Fee
and any Ancillary Fees (including any collection fees) as provided herein; and
(e) the rights to maintain and use any and all Servicing Files and other data
and information pertaining to such Loan, or pertaining to the past, present or
prospective servicing of such Loan.
“Specified Indemnity Claim” has the meaning set forth in Section 5.3(a).
“Subcontractor” means any Person to whom Servicer delegates its duties hereunder
pursuant to Section 2.2 hereof, including any Charged Off Loan Purchaser or
Charged Off Loan Broker; provided, that Servicer may not so delegate its duties
to any Person entitled to impose a statutory lien upon any Loan to secure
payment for services rendered by such Person.
ARTICLE II
PURCHASER’S ENGAGEMENT OF SERVICER TO PERFORM SERVICING


2.1    Contract for Servicing; Possession of Servicing Files.


From and after each Purchase Date and until the earlier of: (i) such date as all
Loans become Liquidated Loans; or (ii) the termination of this Agreement in
accordance with Section 7.1, below, Purchaser appoints and contracts with
Servicer as an independent contractor, subject to the terms of this Agreement,
for the servicing of the Loans. Such appointment is irrevocable, except in the
instances described in Section 7.1 below. Purchaser is the owner of the
Servicing Rights relating to each Loan serviced by Servicer hereunder; except
that Servicing Rights shall not include the customer relationship with, or the
right to market to, Borrower, which rights shall remain with Servicer.



--------------------------------------------------------------------------------



Subject to the terms of this Agreement, Servicer shall have, as Purchaser’s
independent contractor, all Servicing Rights associated with the Loans. Servicer
shall establish and maintain a Servicing File with respect to each Loan in order
to service such Loan pursuant to this Agreement, and such Servicing File is and
shall be held in trust by Servicer on behalf of and for the benefit of
Purchaser, as purchaser thereof. Each Loan Document and the contents of the
Servicing File shall be vested in Purchaser, and the ownership of all records
and documents with respect to the related Loan prepared by or which come into
the possession or control of Servicer shall immediately vest in Purchaser and
shall be retained and maintained, in trust, by Servicer at the will of Purchaser
in such custodial capacity only. Each Servicing File shall be maintained
electronically and shall be appropriately identified or recorded to reflect the
ownership of the related Loan by Purchaser. Servicer shall release from its
custody the contents of any Servicing File retained by it only in accordance
with this Agreement, and Purchaser shall thereafter hold such Servicing File in
accordance with the terms of this Agreement. To the extent that original
documents are not required for purposes of realization of Loan proceeds,
documents maintained by Servicer will be in digital format.
Servicer shall maintain the Servicing Files and the Loan Documents
electronically, and such files and documents may be accessed through the
Purchaser Online Account(s) or at the Servicer Physical Payment Address or such
other physical location as designated by Servicer in writing; provided, however,
that in no event shall such physical location be located outside the continental
United States.
Record title to each Loan and the related Promissory Note shall remain in the
name of Purchaser. Control and ownership of each Loan shall be established by an
electronic record of such Loan that: (i) contains an identifiable and
authoritative copy of the Loan Documents; (ii) identifies Purchaser as the
purchaser of the Loan; (iii) is made available to Purchaser through the
applicable Purchaser Online Account; (iv) is not altered to add or change the
identification of Purchaser as purchaser of the Loan without the participation
of Purchaser; and (v) is not revised except in accordance with the terms of this
Agreement, the Loan Documents, or with the written consent of Purchaser, or
unless required by Applicable Law. Servicer shall maintain such electronic
record for each Loan as bailee and custodian on behalf of Purchaser at all times
during the term of this Agreement.
2.2    Assignment and Delegation of Duties.


Servicer may assign or delegate any of its duties and obligations hereunder to
any Subcontractors or Collection Agents; provided that, unless otherwise agreed
to between Servicer and Purchaser, Servicer shall remain responsible for the
performance of such duties and obligations in accordance with the terms of this
Agreement and shall be liable for the acts or omissions of any such
Subcontractor or Collection Agent in performing the same, and any such
assignment or delegation will not relieve Servicer of its liabilities and
responsibilities with respect to such duties and obligations under this
Agreement, and shall not constitute a resignation within the meaning of Section
6.3 hereof.
2.3    Assistance and Cooperation of Purchaser.


If any actions of Purchaser are necessary or appropriate in connection with the
servicing and administration of the Loans hereunder, then Purchaser shall use
its commercially reasonable efforts to perform such actions in a timely manner
and to cooperate with and assist Servicer in connection with such actions;
provided that, notwithstanding anything to the contrary contained in this
Agreement and except as specified above, Servicer shall have the exclusive right
to maintain and develop the customer relationship with, and the right to market
to, any Borrower; and provided further that, so long as LendingClub remains
Servicer under this Agreement, neither Purchaser nor any Person acting on behalf
of Purchaser shall contact any Borrower without the prior written consent of
Servicer, unless Purchaser or its designee (or an Affiliate thereof) is acting
as a Collection Agent on behalf of Servicer.



--------------------------------------------------------------------------------





ARTICLE III
SERVICING OF LOANS


3.1    Servicer to Service.
Servicer, as an independent contractor, shall service and administer each Loan
from and after the related Purchase Date in accordance with Applicable Law, the
Accepted Servicing Practices and the terms of this Agreement and shall have full
power and authority, acting alone or through the utilization of Subcontractors,
to do any and all things in connection with such servicing and administration as
limited by the terms of this Agreement and Accepted Servicing Practices.
Servicer’s general obligations with respect to the servicing of Loans hereunder
shall include, without limitation, the following:
(a)    Maintaining a bank account, address, or other electronic or physical
facility to which Borrower is instructed to send payments due under the terms of
each Loan;


(b)    Attempting to collect Borrower payments from that address on the schedule
set forth in the applicable Loan Documents;


(c)    Correctly posting Proceeds from all collected Borrower payments to the
applicable Purchaser Online Account;


(d)    Maintaining a toll free number (staffed between normal business hours
during its regular Business Days) for Borrowers to call with inquiries with
respect to the Loans, and responding to such inquiries;


(e)    Responding to inquiries by any Regulatory Authority with respect to the
Loans (provided, however, that Servicer shall give Purchaser, as soon as
reasonably practicable, prior written notice of and the opportunity to
participate in any such inquiry);


(f)    Investigating and maintaining collection procedures for delinquencies,
and delivering any reports on delinquencies as may be agreed upon by the
Parties; and


(g)    Processing final payments provided by Borrowers on the Loans.


Any material change made to the Accepted Servicing Practices involving the
practices and procedures followed by Servicer shall be communicated to Purchaser
in the same method and manner as such change is communicated to the public;
provided, that if such material change only relates to a Loan Program for which
Servicer does not in the ordinary course of business make public communications,
Servicer shall notify Purchaser at least 10 Business Days prior to the making of
such change.
Servicer may grant, permit or facilitate any Loan Modification for any Loan in
accordance with the Accepted Servicing Practices and provided that such Loan
Modification is, in Servicer’s reasonable determination, a practical way to
obtain a reasonable recovery from such Loan. Servicer shall notify Purchaser
through the applicable Purchaser Online Account of any Loan Modification
granted, permitted or facilitated by Servicer. Servicer shall not charge any
Borrower any fees not contemplated in the Loan Documents without giving effect
to any Loan Modifications or other amendments or modifications directed by
Servicer in accordance with this Agreement.



--------------------------------------------------------------------------------





In furtherance of the foregoing, Servicer is hereby authorized and empowered to
execute and deliver on behalf of itself and Purchaser, all notices or
instruments of satisfaction, cancellation or termination, or of partial or full
release, discharge and all other comparable instruments, with respect to the
Loans; provided, however, that Servicer shall not be entitled to release,
discharge, terminate or cancel any Loan or the related Loan Documents unless (i)
such Loan is a Charged Off Loan, (ii) Servicer shall have received payment in
full of all principal, interest and fees owed by the Borrower related thereto,
or (iii) Servicer accepts a reduced payment of principal, interest and fees owed
on such Loan that is a Nonperforming Loan, in each case in accordance with the
Accepted Servicing Practices. If reasonably required by Servicer, Purchaser
shall furnish Servicer with any powers of attorney and other documents necessary
or appropriate to enable Servicer to carry out its servicing and administrative
duties under this Agreement, and Servicer shall indemnify and hold Purchaser
harmless for any costs, liabilities or expenses incurred by Purchaser in
connection with any use of such power of attorney by Servicer or its agents in
breach of this Agreement.
Notwithstanding anything to the contrary herein, Servicer shall comply with the
commercially reasonable written instructions of Purchaser necessary to comply
with any regulatory requirements applicable to, or agreed to by, Purchaser or
any supervisory rules agreed to or imposed on Purchaser and delivered to
Servicer from time to time with respect to the servicing of the Loans. It is
understood by the Parties hereto that in the event of any conflict between this
Agreement and Purchaser’s written instructions, Purchaser’s written instructions
shall control; provided, however, that in the event that there is a conflict
between Purchaser’s written instructions and any Applicable Law, the Accepted
Servicing Practices, or the Loan Documents, Servicer shall use commercially
reasonable efforts to provide Purchaser with prompt notice of such conflict, and
in such case, the Applicable Law, the Accepted Servicing Practices or the Loan
Documents shall control, in the foregoing order of priority, to resolve the
conflict.
3.2    Collection of Payments and Liquidation of Loans.
(a)    Collection of Payments. Continuously from the related Purchase Date until
the date each Loan becomes a Liquidated Loan or otherwise ceases to be subject
to this Agreement, in accordance with the Accepted Servicing Practices, Servicer
shall use commercially reasonable efforts to collect all Monthly Payments and
any other payments due under each of the Loans when the same shall become due
and payable.
(b)    Loss Mitigation. With respect to any Loan, in accordance with the
Accepted Servicing Practices, Servicer shall use commercially reasonable efforts
to realize upon Loans in such a manner that reasonably attempts to maximize the
receipt of principal and interest for Purchaser, including pursuing any Loan
Modification pursuant to Section 3.1 or pursuing other loss mitigation or other
default recovery actions consistent with the Accepted Servicing Practices.
(c)    Charged Off Loans. Promptly following any Loan satisfying the charge off
criteria as set forth in its Charge Off Policy, Servicer shall, in accordance
with the Charge Off Policy, charge off the related Loan (the date of such charge
off being the “Charge Off Date” and each such Loan, a “Charged Off Loan”).
Servicer may, but is not required to, facilitate the sale and transfer of the
Loan and the Loan Documents for such Charged Off Loan to a Charged Off Loan
Purchaser (other than Charged Off Loans that are deemed non-conforming or
ineligible for purchase by such Charged Off Loan Purchaser) and Servicer shall
be relieved of its ongoing servicing and collection obligations hereunder,
except with respect to causing any proceeds to be deposited into the applicable
Purchaser Online Account pursuant to Sections 3.2(e) and (f).
(d)    Power of Attorney. Concurrent with the signing of this Agreement,
Purchaser shall deliver a fully executed, notarized Power of Attorney in the
form attached hereto as Exhibit C, naming Servicer as Purchaser’s
attorney-in-fact to: (i) carry out the terms of Section 3.2(c) in connection
with the sale and transfer of a Charged Off Loan; (ii) execute a joinder
agreement in a form approved by Purchaser joining Purchaser to an agreement or
agreements between Servicer and (A) a Charged Off Loan Broker and (B) a Charged
Off Loan Purchaser; and (iii) take any action and execute any instruments or
documents that Servicer may deem reasonably necessary or advisable to transfer
and convey each of the Charged Off Loans from Purchaser to a Charged Off Loan
Purchaser or its successors or assignees in accordance with this Agreement and
the Purchase Agreement.



--------------------------------------------------------------------------------



(e)    Establishment of and Deposits to the Applicable Purchaser Online Account.
Prior to its purchase of Loans, Purchaser shall establish the related Purchaser
Online Account(s), in accordance with the terms of the Purchase Agreement.
Purchaser shall grant and provide Servicer with rights to cause funds to be
deposited into and withdrawn from the Purchaser Online Account(s) for the
purpose of performing its servicing functions pursuant to this Agreement,
including without limitation by way of automated clearing house (“ACH”)
transfer.
Servicer shall cause to be deposited into the applicable Purchaser Online
Account within four (4) Business Days (or two (2) Business Days for purposes of
Loans purchased pursuant to the terms of either Addendum No. 5 (Multi-Draw Line
of Credit Loan Program) or Addendum No. 6 (Single Draw Line of Credit Loan
Program), if applicable) of the receipt of payment by Servicer (but not by an
agent of Servicer, Subcontractor or Collection Agent) the following collections
received from the Loans and payments made by the related Borrowers after each
Purchase Date (clauses (i) through (v) below, collectively, the “Proceeds”):
(i)
all payments on account of principal on the Loans, including all Principal
Prepayments;

(ii)
all payments on account of interest and fees (excluding Ancillary Fees) on the
Loans;

(iii)
all Liquidation Proceeds;

(iv)
to the extent not otherwise included in any other clauses of this Section
3.2(e), any net proceeds from the Loans whether by any Subcontractor or
Collection Agent; and

(v)
any other collections from the Loans and any other amounts required to be
deposited or transferred into the applicable Purchaser Online Account pursuant
to this Agreement;

provided, however, that Servicer or Bank shall be entitled to withhold and
retain any interest and fees that accrued on any Loans prior to their respective
Purchase Dates. Following the deposit of Proceeds due to Purchaser into a
Purchaser Online Account, Servicer will distribute or reinvest principal and
interest Proceeds in accordance with Purchaser’s elections set forth on Exhibit
D to this Agreement (the “P&I Election Instructions”). The P&I Election
Instructions provided by Purchaser to Servicer in connection with the execution
of this Agreement shall be effective as of the date they are accepted by
Servicer in writing in its sole discretion and will apply for each subsequent
calendar month during the term of this Agreement, unless superseded by new P&I
Election Instructions.
Notwithstanding the above, Liquidation Proceeds due to Purchaser from the sale
of Charged Off Loans sold on behalf of Purchaser will be retained by Servicer
until the expiration of any period during which any Charged Off Loan Purchaser
is contractually permitted to require repurchase by Purchaser under any
agreement relating to the sale of Charged Off Loans to which Purchaser has been
contractually joined pursuant to Section 3.2(d).
In the event that Servicer receives any payments on any Loans directly from or
on behalf of the Borrower or any payments at a Servicer Physical Payment
Address, Servicer shall receive all such payments in trust for the sole and
exclusive benefit of Purchaser, and shall cause to be deposited into the
applicable Purchaser Online Account within four (4) Business Days (or two (2)
Business Days for purposes of Loans purchased pursuant to the terms of either
Addendum No. 5 (Multi-Draw Line of Credit Loan Program) or Addendum No. 6
(Single Draw Line of Credit Loan Program) Loan Program), if applicable) of
receipt by Servicer (but not by an agent of Servicer, Subcontractor or
Collection Agent) all such payments described in this Section 3.2 (in the form
so received).
Notwithstanding the foregoing, (a) payments in the nature of Servicing
Compensation may be retained by Servicer and need not be deposited into the
Purchaser Online Account(s), and (b) Servicer may net any amounts that it is
entitled to hereunder against any funds for deposit to the Purchaser Online
Account(s) in accordance with Section 3.2(f). Any benefit derived from funds
deposited into the Purchaser Online Account(s) shall accrue to the benefit of
Purchaser.



--------------------------------------------------------------------------------



If applicable, in addition and subject to the foregoing, for purposes of Loans
purchased pursuant to the terms of Addendum No. 5 (Multi-Draw Line of Credit
Loan Program) (as such Addendum is described in further detail in the Purchase
Agreement), Servicer agrees to allocate collections received from the Loans and
payments made by the related Borrowers after each Purchase Date in accordance
with the terms of Section III(d) of Addendum No. 5 (Multi-Draw Line of Credit
Loan Program).
(f)    Permitted Netting and Withdrawal of Proceeds.
Servicer shall, from time to time, be allowed to offset against Proceeds prior
to deposit into the applicable Purchaser Online Account and, if necessary,
withdraw from the applicable Purchaser Online Account funds for the following
purposes:
(i)
to pay itself the earned and unpaid Servicing Compensation on such dates as
determined by Servicer, subject to providing prior notice as described below; or

(ii)
to remove funds transferred in error or funds that are required to be returned
for any reason (including for the avoidance of doubt, a Borrower’s failed ACH
payment or a Borrower’s

ACH payment that is returned after settlement), subject in each case to
providing information regarding the offset or withdrawal as described below.    
In the case of clause (i) above, prior to the netting or withdrawal or, in the
case of clause (ii) above, within five (5) Business Days after the netting or
withdrawal, Servicer shall provide Purchaser with information regarding any
netting or withdrawal of funds subject to clauses (i) or (ii) above, together
with reasonable supporting details. Servicer shall keep and maintain, in a
digital format reasonably acceptable to Purchaser, separate accounting records,
on a Loan by Loan basis, for the purpose of substantiating any deposits into and
withdrawals from the applicable Purchaser Online Account or netting of Proceeds
as permitted above.
(g)    Credit/Other Reporting.
Servicer shall accurately and fully furnish, in accordance with the Fair Credit
Reporting Act and its implementing regulations, as well as Servicer’s own
policies and practices, accurate and complete information (e.g., favorable and
unfavorable) on its Borrower credit files to each of the following credit
repositories, as applicable: Trans Union, LLC and Experian Information Solution,
Inc.
Servicer shall deliver or otherwise make available to Purchaser or its designee
the following reports in a digital format during the term of this Agreement:
(i)
A monthly statement with respect to the previous month that includes a list of
all Loans and the delinquency status of all Loans, including a list of any Loans
that were fully repaid or became Charged Off Loans during such month. The report
will be delivered within the first 15 days of each month;



(ii)
A daily report listing certain characteristics of any Loans; and



(iii)
Such other information as may be reasonably agreed to by the Parties.




--------------------------------------------------------------------------------







3.3    Confidentiality/Protecting Customer Information.
(a)    Confidential Information. During the term of this Agreement, a Party (the
“Recipient”) may receive or have access to certain information of the other
Party (the “Discloser”) including, though not limited to, records, documents,
proprietary information, technology, software, trade secrets, financial and
business information, or data related to such other Party’s products (including
the discovery, invention, research, improvement, development, manufacture, or
sale thereof), processes, or general business operations (including sales,
costs, profits, pricing methods, organization, employee or customer lists and
process), whether oral, written, or communicated via electronic media or
otherwise disclosed or made available to a Party or to which a Party is given
access pursuant to this Agreement by the other Party, and any information
obtained through access to any information assets or information systems
(including computers, networks, voice mail, etc.), that, if not otherwise
described above, is of such a nature that a reasonable person would believe to
be confidential (together, “Confidential Information”). In addition to the
foregoing, this Agreement shall also be deemed to be “Confidential Information.”
Recipient shall protect the disclosed Confidential Information by using the same
degree of care, but no less than a reasonable degree of care, to prevent the
unauthorized use, dissemination, or publication of the Confidential Information
as Recipient uses to protect its own Confidential Information of a like nature.
Recipient’s obligations shall only extend to (a) information that is marked as
confidential at the time of disclosure, (b) information that is unmarked (e.g.,
orally, visually or tangibly disclosed) but which the Discloser informs the
Recipient should be treated as confidential at the time of disclosure, or (c)
information that a reasonable person would understand to be confidential. This
Agreement imposes no obligation upon Recipient with respect to information that:
(1) was in Recipient’s possession before receipt from Discloser as evidenced by
its books and records prior to the receipt of such information; (2) is or
becomes a matter of public knowledge through no fault of Recipient, or its
employees, consultants, advisors, officers or directors or Affiliates; (3) is
rightfully received by Recipient from a third party without a duty of
confidentiality; (4) is disclosed by Discloser to a third party without a duty
of confidentiality on the third party; (5) is independently developed by
Recipient without reference to the Confidential Information; (6) is disclosed
under operation of law (including in connection with a regulatory examination of
the Purchaser or any of its Affiliates); or (7) is disclosed by Recipient with
Discloser’s prior written approval. In addition to the foregoing, Purchaser
covenants that it will not use, in violation of any Applicable Law, any material
non-public information that has been provided to it by Servicer in Purchaser’s
decision to invest in any securities issued by Servicer, provided that the Loans
shall not be considered securities for the purposes of this Section 3.3(a).
Recipient may disclose Confidential Information to its officers, directors,
employees, trustees, members, partners, potential and existing financing sources
(including, with respect to Purchaser, any potential or existing investor in,
and Person acting as a trustee or service provider in connection with,
asset-backed securities for which the Loans are included in the collateral or
trust assets), advisors or representatives (including, without limitation,
attorneys, accountants, insurers, rating agencies, consultants, bankers,
financial advisors, custodian and backup servicer) (collectively,
“Representatives”) who need to have access to such Confidential Information.
Recipient shall be responsible for any breach of this Section 3.3(a) by any of
its Representatives.
(b)    Additional Confidentiality and Security. In addition to its general
obligation to comply with Applicable Law and the obligations of Section 3.3(a),
the Parties shall also adhere to the following requirements regarding the
confidentiality and security of Borrower information and Loan Documents:
(i)
Protection And Security Of Individual Borrower Information Under
Gramm-Leach-Bliley Act.



(1)
Each Party shall maintain at all times an Information Security Program.



(2)
Each Party shall assess, manage, and control risks relating to the security and
confidentiality of Borrower Information, and shall implement the standards
relating to such risks in the manner set forth in the applicable provisions of
the Privacy Requirements.




--------------------------------------------------------------------------------



(3)
Without limiting the scope of the above, each Party shall use at least the same
physical and other security measures to protect all Borrower Information in such
Party’s possession or control, as such Party uses for its own confidential and
proprietary information.



(4)
At Servicer’s reasonable request, Servicer may review and request details with
respect to Purchaser’s Information Security Program.



(ii)
Compliance With Privacy Requirements. The Parties shall comply with all
applicable Privacy Requirements.



(iv)
Unauthorized Access to Borrower Information. In the event Purchaser knows or
reasonably believes that there has been any unauthorized access to Borrower
Information in the possession or control of Purchaser that compromises (or
threatens to compromise) the security, confidentiality or integrity of such
Borrower Information, Purchaser shall take the following actions:



(1)
promptly notify Servicer of such unauthorized access;



(2)
identify to Servicer what specific Borrower Information may have been accessed,
including (if applicable) the name and account number of each affected Borrower;



(3)
take commercially reasonable steps to remedy the circumstances that permitted
any such unauthorized access to occur and promptly notify Servicer of such
steps;



(4)
take commercially reasonable steps to prohibit further disclosure of Borrower
Information and promptly notify Servicer of such steps;



(5)
upon Servicer’s request, share with such other Party the results of any computer
forensics analysis of any unauthorized access; and



(6)
cooperate with Servicer as reasonably necessary to facilitate compliance with
any Applicable Laws and regulations regarding unauthorized access of Borrower
Information.

The Parties agree that any breach or threatened breach of this Section 3.3(b) of
this Agreement could cause not only financial harm, but also irreparable harm to
Servicer; and that money damages may not provide an adequate remedy for such
harm. In the event of a breach or threatened breach of this Section 3.3(b) of
this Agreement by Purchaser, Servicer shall, in addition to any other rights and
remedies it may have, be entitled to (1) terminate this Agreement and any and
all other agreements between Purchaser and Servicer immediately; (2) seek
equitable relief, including, without limitation, an injunction (without the
necessity of posting any bond or surety) to restrain such breach; and (3) pursue
all other remedies Servicer may have at law or in equity.
Following the termination of this Agreement, each Party agrees that it will
destroy all copies of Confidential Information of the other Party, without
retaining any copies thereof, and destroy all copies of any analyses,
compilations, studies or other documents prepared by it or for its use
containing or reflecting any Confidential Information; provided, however, that
each Party may retain such limited copies or materials containing Confidential
Information of the other Party for customary document retention and audit
purposes, as required by Applicable Law. Any Confidential Information retained
pursuant to this provision shall remain subject to the terms of this Agreement.



--------------------------------------------------------------------------------





3.4
No Use of Non-Public Borrower Data.

In the course of purchasing and holding Loans, Purchaser may have access to
certain information concerning Borrowers. Such information could include any and
all items included in a Loan Document Package and all information included in a
listing for an Eligible Loan (the “Borrower Data”). Certain of the Borrower Data
is published in connection with an Eligible Loan, and other information,
included in certain documents in the Loan Document Package, is not publicly
disclosed and may constitute NPI (collectively, “Non-Public Borrower Data”).
Purchaser will not utilize, and will not permit any Affiliate to utilize,
Non-Public Borrower Data for any purpose not in connection with the transactions
contemplated under this Agreement, and will not contact any Borrower for any
purpose.
3.5    Insurance.
Servicer shall maintain, at its own expense, “Errors and Omissions” insurance,
with broad coverage on all officers, employees or other persons under Servicer’s
direct control and excluding any Subcontractors and Collection Agents, acting in
any capacity requiring such Persons to handle funds, money, documents or papers
relating to the Loans (“Servicer Employees”). No provision of this Section 3.4
requiring such Errors and Omissions Insurance Policy shall diminish or relieve
Servicer from its duties and obligations as set forth in this Agreement.
Servicer shall (on behalf of itself and its Affiliates and Subcontractors) at
all times and at its sole cost and expense, also keep in full force and effect
until one (1) year after termination of this Agreement, (i) comprehensive
general liability insurance policies providing coverage in an amount totaling at
least Three Million Dollars ($3,000,000.00) (satisfied through any combination
of primary and secondary policies and including any umbrella policy) and (ii)
workers compensation insurance in compliance with Applicable Law. 
Unless otherwise agreed to by Purchaser, all insurance policies will be with
insurers rated a minimum of “A minus” by A.M. Best.
Upon the request of Purchaser, Servicer shall cause to be delivered to Purchaser
a certificate of insurance evidencing such required coverages.
3.6    Bankruptcies.
In the event that a Borrower files any bankruptcy proceedings, Servicer may (but
shall not be required to) represent Purchaser’s interest in any bankruptcy
proceedings relating to the Borrower in accordance with the Accepted Servicing
Practices.
ARTICLE IV
GENERAL SERVICING PROCEDURES


4.1    Satisfaction of Loans and Release of Loan Documents.
Upon the receipt of all payments in satisfaction of any Loan in accordance with
the proviso clause in the first sentence of Section 3.2(b), Servicer shall
release or otherwise deliver a satisfaction, cancellation or termination notice
or instrument for the related Loan Documents to the Borrower. Servicer shall
provide appropriate notification to the Borrower of the satisfaction in full of
such Loan and the cancellation and/or termination of the related Promissory
Note, as required by Applicable Law or any Governmental Authority, or otherwise
in accordance with the provision of services hereunder, within the time frame so
prescribed.



--------------------------------------------------------------------------------





4.2    Servicing Compensation.
Servicer and Purchaser acknowledge and agree that as consideration to Servicer
for servicing the Loans subject to this Agreement, Purchaser shall be
responsible for paying Servicer all Servicing Fees and Ancillary Fees in respect
of each Loan that is the subject of this Agreement during any month or part
thereof, in each case as and when the same shall become due and payable to
Servicer.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS


5.1    Representations and Warranties of Servicer.
As a condition to the consummation of the transactions contemplated hereby,
Servicer hereby makes the following representations, warranties and covenants to
Purchaser:
(a)Due Organization, Licensing and Qualification. Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware to carry on its business as now being conducted and is qualified and in
good standing in each state where a property is located if the laws of such
state require qualification in order to conduct business of the type conducted
by Servicer, except to the extent that the failure to obtain or maintain any
such qualification would not reasonably be expected to have a Material Adverse
Effect with respect to Servicer.


(b)Authority and Binding Agreement. Servicer has the full corporate power and
authority to execute and deliver this Agreement and to perform in accordance
herewith; the execution, delivery and performance of this Agreement (including
all instruments of transfer to be delivered pursuant to this Agreement) by
Servicer, and the consummation of the transactions contemplated hereby have been
duly and validly authorized; this Agreement evidences the valid, binding and
enforceable obligation of Servicer.


(c)Ability to Perform. Assuming full and complete performance by Purchaser with
its covenants and obligations hereunder, Servicer does not believe, nor does it
have any reason or cause to believe, that it cannot perform
in all material respects its covenants and obligations contained in this
Agreement.


(d)No Consent or Approval Required. No consent, approval, license, registration,
authorization or order of any Regulatory Authority is required for the
execution, delivery and performance by Servicer of, or compliance by Servicer
with this Agreement, including the servicing of each Loan hereunder, or if
required, such consent, approval, license, registration, authorization or order
has been obtained prior to the related Purchase Date for such Loan except where
the failure to obtain such consent, approval, license, registration,
authorization or order would not be expected to have a Material Adverse Effect
with respect to Servicer.


(e)No Proceedings. There are no judgments, proceedings or investigations pending
against Servicer or, to the best knowledge of Servicer, threatened in writing
against Servicer, before any court, regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Servicer or its
properties: (i) asserting the invalidity of this Agreement; (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement; or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect with respect to Servicer.


(f)Accuracy of Information. The outstanding principal balance, payment history
and charge off status of such Loan made available by Servicer to Purchaser
through the Purchaser Online Account or through Servicer’s online platform as to
such Loan is reported accurately in all material respects; provided, that
Servicer does not make any representation or warranty as to the correctness of
any information provided by Borrower.



--------------------------------------------------------------------------------



(g)Ordinary Course of Business. The consummation of the transactions
contemplated by this Agreement is in the ordinary course of business of
Servicer.


(h)No Conflicts. Neither the execution and delivery of this Agreement, the
acquisition and performance of the servicing responsibilities by Servicer, the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement, will conflict with or result in a breach
of any of the terms, conditions or provisions of Servicer’s charter or by-laws
or any legal restriction or any agreement or instrument to which Servicer is now
a party or by which it is bound, or constitute a default or result in an
acceleration under any of the foregoing, unless such conflict or breach could
not be expected to have a Material Adverse Effect with respect to Servicer on a
consolidated basis, materially impair or interfere with the ability of Servicer
to service the Loans, or materially impair the aggregate value or collectability
of the Loans.


(i)No Default. Servicer is not in default under, and no event or condition
exists that after the giving of notice or lapse of time or both, would
constitute an event of default under any material mortgage, indenture, contract,
agreement, judgment or other undertaking, to which Servicer is a party.


(j)Data Integrity. All material information provided by Servicer to Purchaser
through Servicer’s platform relating to the servicing of each Loan is true,
correct and consistent, in all material respects, with the information obtained
or generated by Servicer in connection with its servicing of each such Loan,
except as would not be expected to have a Material Adverse Effect with respect
to Servicer. The forgoing is not intended to be a verification of any
information provided by the related Borrower (A) that has been obtained in
connection with the underwriting and acquisition of each such Loan or (B) that
is not otherwise verified as part of the servicing of such Loan by Servicer in
connection with the performance of its duties and obligations hereunder, and
Servicer makes no representation or warranty as to the accuracy or truthfulness
of such information. Purchaser acknowledges that it is assuming the risk of any
incorrect or false information provided by a Borrower.


(k)No Material Change. There has been no Material Adverse Change with respect to
Servicer that would affect Servicer’s ability to perform under this Agreement
since the date of Servicer’s most recent financial statements, which are made
publicly available through filings with the United States Securities and
Exchange Commission.


(l)Compliance with Law and Accepted Servicing Practices. Servicer (i) is in
material compliance with all Applicable Laws, including all applicable AML-BSA
Laws, and (ii) is not in violation of any order of any Regulatory
Authority or other board or tribunal, except, in the case of both (i) and (ii),
where any such noncompliance or violation would not reasonably be expected to
have or result in a Material Adverse Effect with respect to Servicer; and
Servicer has not received any notice that Servicer is not in material compliance
in any respect with any of the requirements of any of the foregoing; Servicer
has maintained in all material respects all records required to be maintained by
any applicable Regulatory Authority; and Servicer is in material compliance with
the Accepted Servicing Practices.


(m)Solvency. Servicer is solvent and there shall not have been commenced by or
against the Servicer any voluntary or involuntary bankruptcy petition, nor has
Servicer made an offer or assignment or compromise for the benefit of creditors.


(n)Tax Returns. Servicer has filed all tax returns (federal, state and local)
required to be filed by it, such tax returns are true and accurate in all
material respects, and Servicer has paid or made adequate provision for the
payment of all taxes and other assessments and governmental charges.


(o)No Modification. Servicer has not amended the terms of the Loan Documents
except as permitted by and in accordance with the Accepted Servicing Practices
or the Loan Documents.



--------------------------------------------------------------------------------







5.2    Representations, Warranties and Covenants of Purchaser.
As a condition to the consummation of the transactions contemplated hereby, and
at all times prior to the termination of this Agreement, Purchaser hereby makes
the following representations, warranties and covenants to Servicer:
(a)    Due Organization, Licensing and Qualification. Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and is in good standing with every regulatory
body having jurisdiction over its activities of Purchaser, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect with respect to Purchaser. If Purchaser is a Bank, (i) Purchaser is
chartered under U.S. federal or state banking laws, or (ii) Purchaser is a
foreign depository institution that will act for purposes of this Agreement
solely through United States branches that are subject to U.S. federal or state
banking laws.
(b)    Authority and Binding Agreement. Purchaser has the full corporate power
and authority to execute and deliver this Agreement and to perform in accordance
herewith; the execution, delivery and performance of this Agreement (including
all instruments of transfer to be delivered pursuant to this Agreement) by
Purchaser and the consummation of the transactions contemplated hereby have been
duly and validly authorized; this Agreement evidences the valid, binding and
enforceable obligation of Purchaser and all requisite corporate action has been
taken by Purchaser to make this Agreement valid and binding upon Purchaser in
accordance with its terms;
(c)    Ability to Perform. Assuming full and complete performance by Servicer
with its covenants and obligations hereunder, Purchaser does not believe, nor
does it have any reason or cause to believe, that it cannot perform in all
material respects its covenants and obligations contained in this Agreement;
(d)    Ability to Service. To the extent that Purchaser or its designee may be
designated as a Collection Agent at any time, or otherwise take any
responsibility in the servicing of Loans, Purchaser or such designee has
experience servicing Loans, with the facilities, procedures and experienced
personnel necessary for the sound servicing of Loans hereunder;
(e)    No Consent or Approval Required. No consent, approval, license,
registration, authorization or order of any Regulatory Authority is required for
the execution, delivery and performance by Purchaser of, or compliance by
Purchaser with this Agreement, including the holding of each Loan hereunder, or
if required, such consent, approval, license, registration, authorization or
order has been obtained prior to the related Purchase Date for such Loan.
5.3    Indemnification and Notice of Claims.
(a)Servicer’s Indemnification.


(i)    Indemnified Purchaser Party. Servicer shall indemnify and hold harmless
Purchaser and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Purchaser Party”) from and against any claims, losses, damages, liabilities,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
incurred in connection with the defense of any actual, or threatened action,
proceeding or claim, or any investigations with respect thereto) (collectively,
“Losses”) to the extent that such Losses arise out of, and are imposed upon any
such Indemnified Purchaser Party by reason of, (a) any material breach by
Servicer of any covenant, agreement, representation or warranty of Servicer
contained in this Agreement or (b) Servicer’s gross negligence or willful
misconduct in the performance of its duties under this Agreement.



--------------------------------------------------------------------------------







(ii)    Exceptions. Notwithstanding Section 5.3(a)(i) above, Servicer shall have
no obligation to do any of the following: (A) except for acts or omissions that
constitute fraud, gross negligence or willful misconduct of Servicer or its
employees or agents, indemnify any Indemnified Purchaser Party for any punitive
damages or for any actual or lost profits of such Indemnified Purchaser Party,
regardless of whether Servicer knew or was aware of such possible Losses; (B)
indemnify or hold harmless an Indemnified Purchaser Party from and against any
Losses to the extent such Losses result from the negligence or willful
misconduct of or material breach of this Agreement by any potential Indemnified
Purchaser Party; (C) indemnify any Indemnified Purchaser Party from and against
any Losses resulting from any material breach by Servicer of any covenant or
agreement of Servicer contained in Sections 3.1, 3.2 and 5.1 (any claim with
respect thereto, a “Specified Indemnity Claim”) if such Specified Indemnity
Claim can be and is fully satisfied through the Repurchase Procedure or Resale
Procedure pursuant to Section 5.3(a)(v); (D) indemnify any Indemnified Purchaser
Party with respect to any Specified Indemnity Claim unless (i) the Loan(s) with
respect to which such Losses are payable have become Charged Off Loan(s); and
(ii) the Loan(s) with respect to which such Losses are payable have been Charged
Off Loan(s) for no more than 90 calendar days; (E) indemnify any Indemnified
Purchaser Party with respect to any Specified Indemnity Claim for any amount in
excess of the outstanding principal balance(s) of the applicable Loan(s) on the
date the Loan(s) become Charged Off Loan(s); or (F) indemnify any Indemnified
Purchaser Party with respect to a Specified Indemnity Claim if the aggregate
amount of all such Specified Indemnity Claims under this Agreement, the Purchase
Agreement and any Multi-Party Agreement with respect to the applicable Addendum
is less than or equal to the Indemnity Deductible. For the avoidance of doubt,
Servicer shall only be obligated to indemnify an Indemnified Purchaser Party
with respect to Specified Indemnity Claims made after the applicable Indemnity
Deductible has been satisfied and only for amounts in excess of the applicable
Indemnity Deductible; provided, that if an Indemnity Deductible is satisfied but
also exceeded by a particular Specified Indemnity Claim, Servicer shall only be
obligated to indemnify an Indemnified Purchaser Party with respect to the
portion of the Specified Indemnity Claim that exceeds the applicable Indemnity
Deductible.


(iii)    Purchaser Claims Notice. Purchaser shall be responsible for making any
claim for indemnity pursuant to this Section 5.3(a) on behalf of any Indemnified
Purchaser Party. Purchaser shall provide prompt written notice (a “Purchaser
Claims Notice”) to Servicer describing any claim for indemnity pursuant to
Section 5.3(a)(i) within sixty (60) days after the date on which (1) Purchaser
or (2) any other Person to whom such Loan shall have been sold, transferred or
assigned, receives notice of, becomes aware of (or should have become aware of
in the diligent exercise of their duties) or knows of the applicable breach.
Furthermore, Purchaser shall include in each Purchaser Claims
Notice regarding a Specified Indemnity Claim, for each affected Loan, (A) a
certification of an authorized officer of Purchaser as to the satisfaction of
each of the conditions to indemnification set forth in Section 5.3(a)(v) and
(vi) and (B) sufficient information and supporting documentation as may
necessary to describe the relevant details of the Specified Indemnity Claim and
the underlying Loan (to the extent not otherwise known to Servicer).


(iv)    Servicer Response Process. If Servicer disagrees with the claim set
forth in a Purchaser Claims Notice, Servicer shall formally dispute the claim in
a writing delivered to Purchaser within sixty (60) days of receipt of such
Purchaser Claims Notice. If Servicer does not elect to dispute the claim (and
the applicable Indemnity Deductible has been satisfied), Servicer shall do one
of the following within ninety (90) days of its receipt of the Purchaser Claims
Notice: (A) make payment of the applicable indemnification amount to Purchaser,
(B) commence the Repurchase Procedure, or (C) commence the Resale Procedure.
Notwithstanding the foregoing, Servicer may only elect to carry out the
Repurchase Procedure or the Resale Procedure (1) with respect to a Specified
Indemnity Claim and (2) to the extent that any material breach giving rise to
such claim has not been cured by Servicer within ninety (90) of receipt of the
related Purchaser Claims Notice.





--------------------------------------------------------------------------------



(v)    Specified Indemnity Claims.


(1)    General. Servicer shall have no obligation to indemnify or hold harmless
any Indemnified Purchaser Party from and against any Losses to the extent such
Losses result from any Specified Indemnity Claim unless (A) such breach shall
have materially and adversely affected the interest of Purchaser in the related
Loan, (B) Purchaser or, at its option, its subsequent transferee or assignee can
transfer good and marketable title to the affected Loan on the date it is to be
repurchased by Servicer for the Repurchase Price or, at the direction of
Servicer, sold to a third party for the Resale Price, (C) Purchaser is the party
requesting such indemnification, and (D) Purchaser shall have provided a
Purchaser Claims Notice in respect thereof in accordance with the terms of
Section 5.3(a)(iii) hereof. In addition, Purchaser shall cause each Person to
whom a Loan is sold, transferred or assigned to agree in writing to provide
prompt written notice to Purchaser of such Person’s notice or knowledge of the
occurrence of any breach of any covenant or agreement of Servicer contained in
Sections 3.1, 3.2 and 5.1.


(2)    Repurchase Procedure. Subject to Section 5.3(a)(i)-(ii), if Servicer
elects and implements the Repurchase Procedure with respect to a Loan, Servicer
shall have no further indemnity obligations to Purchaser for any breach of this
Agreement with respect to such Loan. Servicer shall finalize and/or complete the
Repurchase Procedure and pay the related Repurchase Price to Purchaser within
120 days of Servicer’s receipt of the related Purchaser Claims Notice.


(3)    Resale Procedure. Subject to Section 5.3(a)(i)-(ii), if Servicer elects
and implements the Resale Procedure with respect to a Loan, Servicer shall pay
to Purchaser an amount equal to the positive difference, if any, between (x) the
outstanding principal balance of such Loan as of the date of such resale and (y)
the related Resale Price (any such positive difference, a “Resale
Differential”). Subject to the following paragraph, Servicer shall finalize
and/or complete the Resale Procedure, pay any due and owed Resale Differential
payments to Purchaser and arrange for payment in full of the Resale Price by the
applicable buyer(s) to Purchaser within 120 days of Servicer’s receipt of the
related Purchaser Claims Notice (“Resale Period”).


For the avoidance of doubt, the obligations of Servicer with respect to a
Specified Indemnity Claim for which it has elected the Resale Procedure are not
satisfied until the applicable
Resale Price (together with any due and owed Resale Differential) has been
received by the Purchaser (or its designee) by wire transfer into the account
Purchase shall specify prior to such sale (or such other payment method
reasonably acceptable to Purchaser). Notwithstanding the Resale Period, in the
event any proposed buyer fails to make the requisite payment of the Resale
Price, Servicer shall remain obligated to pay the full Resale Price (less any
previously paid Resale Differential made in anticipation of a successful Resale
Procedure sale) within sixty (60) days of Servicer’s receipt of notice from
Purchaser (or its designee) of such failed payment.
(vi)    Assignment and Multi-Party Agreements. For the avoidance of doubt, (a)
Purchaser hereby acknowledges that it bears the risk of non-payment by the
obligors of the Loans and associated credit-related losses in respect thereof,
and indemnification shall not be available for any such non-payment or
associated losses under this Agreement, (b) to the extent that that any rights
of Purchaser hereunder, or under the Purchase Agreement (including any executed
Addenda) or any Multi-Party Agreement are assigned or otherwise transferred to a
third party in accordance with the terms of this Agreement or such other
agreements, as applicable, any such assignee or beneficiary shall not, unless
consented to in writing by Servicer, be permitted to claim indemnification
hereunder and, in the case any such consent shall have been provided by
Servicer, shall be bound by the limits on indemnification contained in this
Section 5.3(a) as if such assignee or beneficiary were Purchaser, and such
assignee or beneficiary may only claim indemnity in conjunction with, or in
place of, Purchaser and (c) multiple recoveries for any single breach shall not
be permitted.





--------------------------------------------------------------------------------



(b)    Purchaser’s Indemnification. Purchaser shall indemnify and hold harmless
Servicer and its Affiliates, trustees, directors, officers, employees, members,
managers, representatives, stockholders and agents (each, an “Indemnified
Servicer Party”) from and against any Losses incurred by Servicer in connection
with this Agreement, except to the extent that such Losses arise out of, and are
imposed upon any such Indemnified Servicer Party by reason of, (a) any material
breach by Servicer of any covenant, agreement, representation or warranty of
Servicer contained in this Agreement or (b) Servicer’s gross negligence or
willful misconduct in the performance of its duties under this Agreement.
Servicer shall provide prompt written notice (a “Servicer Claims Notice”, and
together with a Purchaser Claims Notice and as the context suggests, each a
“Claims Notice”) to Purchaser of any claim for indemnity pursuant to this
Section 5.3(b). In the case of any claim for indemnity made pursuant to this
Section 5.3(b), if Purchaser does not dispute the claim made by Servicer in
writing within sixty (60) days of receipt of the related Servicer Claims Notice,
Purchaser shall make payment of the applicable indemnification amount to
Servicer within ninety (90) days of receipt of the related Servicer Claims
Notice. Notwithstanding the foregoing, Purchaser shall have no obligation to do
any of the following: (i) except for acts or omissions that constitute fraud,
gross negligence or willful misconduct of Purchaser or its employees or agents,
indemnify any Indemnified Servicer Party for any punitive damages or for any
actual or lost profits of such Indemnified Servicer Party, regardless of whether
Purchaser knew or was aware of such possible Losses; or (ii) indemnify or hold
harmless an Indemnified Servicer Party from and against any Losses to the extent
such Losses result from the negligence or willful misconduct of or breach of
this Agreement by any Indemnified Servicer Party.


(c)    Notice of Claims. Each Party against whom a claim for indemnity pursuant
to this Section 5.3(c) shall have been made (each, an “Indemnifying Party”)
shall have the right to defend the Person seeking such indemnity (each, an
“Indemnified Party”) with counsel of such Indemnifying Party’s choice in respect
of any third party claim, so long as (i) such counsel is reasonably satisfactory
to the Indemnified Party, (ii) the Indemnifying Party shall have provided
written notice to the Indemnified Party, within thirty (30) days after receipt
by the Indemnifying Party of the related Claims Notice, indicating that the
Indemnifying Party will indemnify the Indemnified Party in accordance with the
terms of this Section 5.3 and (iii) the Indemnifying Party conducts the defense
of the third party claim or matter actively and diligently. The Indemnified
Party shall have the right to retain separate co-counsel at its sole cost and
expense and participate in the defense of any such claim or matter. Knowledge by
an Indemnified Party of any breach or non-compliance hereunder shall not
constitute a waiver of such Indemnified Party’s rights and remedies under this
Agreement, provided that such Indemnified Party shall have notified the
applicable Indemnifying Party of such breach or non-compliance in a timely
manner. No express or implied waiver by an Indemnified Party of any default
hereunder
shall in any way be, or be construed to be, a waiver of any other default. The
failure or delay of an Indemnified Party to exercise any of its rights granted
hereunder regarding any default shall not constitute a waiver of any such right
as to any other default, and any single or partial exercise of any particular
right granted to an Indemnified Party hereunder shall not exhaust the same or
constitute a waiver of any other right provided herein.


ARTICLE VI
ADDITIONAL COVENANTS


6.1.
Existence, Qualification.



Servicer shall keep in full effect its existence, rights and franchises, and
shall obtain and preserve its licenses or other approvals to service the Loans
and its qualifications to do business in each jurisdiction in which such
licenses, approvals and qualifications are or shall be necessary to protect the
validity and enforceability of this Agreement and to perform the servicing of
the Loans under this Agreement, except where such failure could not be expected
to have a Material Adverse Effect with respect to Servicer.



--------------------------------------------------------------------------------





6.2.
Limitation on Liability of Servicer and Others.



Neither Servicer nor any of the directors, officers, employees or agents of
Servicer shall have any liability to Purchaser for taking any action or
refraining from taking any action in good faith pursuant to this Agreement, or
for errors in judgment, provided, however, that this provision shall not protect
Servicer or any such Person against any material breach of any covenants,
warranties or representations made herein or any liability for Servicer’s gross
negligence or willful misconduct. Servicer and any director, officer, employee
or agent of Servicer may rely in good faith, without investigation, on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties to service the Loans in accordance with this Agreement
and which in its opinion may involve it in any expense or liability, provided,
however, that Servicer may undertake any such action which it may deem necessary
or desirable in respect of this Agreement and the rights and duties of the
Parties hereto. In such event, notwithstanding anything to the contrary herein,
Servicer shall be entitled to full and prompt reimbursement from Purchaser for
the reasonable legal expenses and costs of such action.
6.3    Limitation on Resignation by Servicer.


Servicer shall not resign from the obligations and duties hereby imposed on it
except by mutual consent of Servicer and Purchaser or upon Servicer’s reasonable
determination that its duties hereunder are no longer permissible under
Applicable Law and such incapacity cannot be cured by Servicer without
unreasonable costs or expenses. Any such determination permitting the
resignation of Servicer shall be in the reasonable discretion of Servicer.


6.4    Relationship With Customers.


Purchaser acknowledges that LendingClub will maintain an ongoing relationship
with the Borrower of each Loan, and Purchaser agrees that it will have no
marketing rights with respect to any Borrower.


6.5    Business Continuity and Disaster Recovery Plan.


Servicer shall, at its own expense, design, implement, and maintain a business
continuity and disaster recovery program and viable response and recovery
capabilities for the services provided hereunder. As part of its periodic
assessment of availability risks, Servicer shall consider the need for
geographic diversification of document storage, software/data backup storage,
and workplace and systems recovery, as described in the Federal Financial
Institutions Examination Council’s Business Continuity Planning IT Examination
Handbook. At a minimum, Servicer’s core processing facilities and operations
will include full weekly backup and daily incremental backup to ensure minimal
exposure to systems failure. Servicer will make commercially reasonable efforts
to ensure the continuity of operations. Upon Purchaser’s request, Servicer shall
provide a copy of its business continuity and disaster recovery program summary
to Purchaser and/or permit Purchaser to review Servicer’s business continuity
and disaster recovery plans at Servicer’s location. Servicer shall regularly,
but no less than annually, test its business continuity and disaster recovery
capabilities. Servicer shall update its plans in a timely manner. In the event
of a natural or other disaster beyond Servicer’s control that interrupts
Servicer’s performance of any services described hereunder for any period,
Servicer shall respond to such disaster in a commercially reasonable time period
in accordance with the procedures contained in the business continuity and
disaster recovery plans in order to resume performance of such services.



--------------------------------------------------------------------------------





6.6    Cooperation in Financing Efforts.


In the event that Purchaser seeks to arrange financing to facilitate its
purchase or maintenance of Eligible Loans, as described in the Purchase
Agreement, Servicer will cooperate with Purchaser’s efforts, including: (i)
considering reasonable amendments to this Agreement (and requesting any required
consents or approvals) to contemplate such financing arrangements; (ii)
considering a reasonable multi-party or similar agreement with Purchaser and
Purchaser’s source of financing (and requesting any required consents or
approvals); and (iii) considering consent to Purchaser’s assignment of its
obligations under this Agreement and the Purchase Agreement (and requesting any
required consents or approvals) in connection with a securitization transaction.
In each case, Servicer’s consent to such amendments, modifications or agreements
will be in the sole and absolute discretion of Servicer and, in addition, will
take into account any additional costs, liabilities or operational obligations
that may be requested.


ARTICLE VII
TERMINATION


7.1    Termination for Event of Default.
(a)This Agreement shall be terminable at the sole option of Purchaser upon the
occurrence of any of the following events, to the extent such events have a
Material Adverse Effect with respect to Servicer (each, a “Servicer Event of
Default”):


(i)
failure by Servicer to duly observe or perform in any material respect any of
its covenants, obligations or agreements set forth in this Agreement that
continues unremedied for a period of thirty (30) days after the earlier of the
date upon which Servicer knew of such failure or its receipt of written notice
of such failure, requiring the same to be remedied, from Purchaser; or



(ii)
failure by Servicer to maintain licenses, approvals, qualifications and
authorizations to do business or service any Loans in any jurisdiction where the
related Borrowers are residents, to the extent required under Applicable Law,
and such failure continues unremedied for a period of thirty (30) days after the
earlier of the date upon which Servicer received written notice of such failure
from any Regulatory Authority; or



(iii)
a decree or order of a court or agency or supervisory authority or Regulatory
Authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of thirty (30) days; or



(iv)
Servicer shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to Servicer or of or relating
to all or substantially all of its property; or



(v)
any representation or warranty made by Servicer shall prove to be untrue or
incomplete in any material respect such as to create a Material Adverse Effect
with respect to Servicer on a consolidated basis, which continues unremedied for
a period of thirty (30) days after receipt by Servicer of written notice of such
failure, requiring the same to be remedied, from Purchaser; or




--------------------------------------------------------------------------------







(vi)
any failure by Servicer to make any undisputed payment, transfer or deposit into
the Purchaser Online Account(s) as required by this Agreement which continues
unremedied for a period of five (5) Business Days after Servicer’s receipt of
notice of such failure from Purchaser; or



(vii)
any Regulatory Authority shall have condemned, seized or appropriated, or to
have assumed custody or control of, all or any substantial part of the property
of Servicer, or shall have taken any action to displace the management of
Servicer or to curtail its authority in the conduct of the business of Servicer,
or takes any action in the nature of enforcement to remove, limit or restrict
the licensing or approval of Servicer as a servicer of loans;



In addition, this Agreement will automatically terminate if (A) Servicer shall
make an offer or assignment or compromise for the benefit of its creditors, or
(B) there shall be commenced by or against Servicer any voluntary or involuntary
bankruptcy, insolvency or similar proceedings and, in the case of an involuntary
proceeding, either such proceedings remain undismissed or unstayed for a period
of sixty (60) days or any of the actions sought in such proceedings shall occur.
In each and every case that the Servicer Event of Default is continuing, in
addition to whatsoever rights that Purchaser may have at law or equity to
damages, including injunctive relief and specific performance, Purchaser may, by
notice in writing to Servicer, terminate all the rights and obligations of
Servicer under this Agreement and in and to the servicing contract established
hereby and the proceeds thereof, except as incurred prior to the effective date
of such termination.
(b)This Agreement shall be terminable at the sole option of Servicer, upon the
occurrence any of the following events (each, a “Purchaser Event of Default”):


(i)
failure by Purchaser to duly observe or perform in any material respect any of
its covenants, obligations or agreements set forth in this Agreement that
continues unremedied for a period of thirty (30) days after the earlier of the
date upon which Purchaser knew of such failure or its receipt of written notice
of such failure, requiring the same to be remedied, from Servicer;



(ii)
failure by Purchaser to satisfy its obligations to compensate Servicer for its
servicing activities as set forth in this Agreement that continues unremedied
for a period of thirty (30) days after the earlier of the date upon which
Purchaser knew of such failure or its receipt of written notice of such failure,
requiring the same to be remedied, from Servicer;



(iii)
failure by Purchaser to maintain licenses, approvals, qualifications and
authorizations to do business, to the extent required under Applicable Law, and
such failure continues unremedied for a period of thirty (30) days after the
earlier of the date upon which Purchaser received written notice of such failure
from any Regulatory Authority;



(iv)
a decree or order of a court or agency or supervisory authority or Regulatory
Authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshalling of assets and liabilities

or similar proceedings, or for the winding-up or liquidation of its affairs,
shall have been entered against Purchaser and such decree or order shall have
remained in force undischarged or unstayed for a period of thirty (30) days; or



--------------------------------------------------------------------------------







(v)
Purchaser shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to Purchaser or of or relating
to all or substantially all of its property.



Upon receipt by either Party of such written notice of termination, or upon
automatic termination, all authority and power of Servicer under this Agreement,
whether with respect to the Loans or otherwise, shall pass to and be vested in
Purchaser or its designee, and all Servicing Rights with respect to Loans shall
be immediately assigned, transferred and conveyed to Purchaser or its designee.
Servicer shall prepare, execute and deliver to Purchaser (or its designee) any
and all documents and other instruments, place in such successor’s possession
all Servicing Files, and, in a timely manner, do or cause to be done all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, including but not limited to the transfer of the Loans and related
Loan Documents and servicing data. Servicer shall, in a timely manner, cooperate
with Purchaser (or its designee) in effecting the termination of the servicing
responsibilities and rights hereunder and the transfer of the servicing
functions and the Servicing Files, including without limitation, the transfer to
such successor for administration by it of all cash amounts which shall at the
time be credited by Servicer to the applicable Purchaser Online Account(s) or
thereafter received with respect to the Loans. Servicer shall be entitled only
to any accrued and unpaid Servicing Compensation and Ancillary Fees through the
effective date of such termination.
By a written notice, either Party may waive any default by the other in the
performance of its obligations hereunder and its consequences. Upon any waiver
of a past default, such default shall cease to exist, and any Servicer Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto except to the extent
expressly so waived.
7.2    Transfer to Purchaser.
Simultaneously with the termination of Servicer’s responsibilities and duties
under this Agreement pursuant to Section 7.1, Purchaser shall (i) succeed to and
assume all of Servicer’s responsibilities, rights, duties and obligations under
this Agreement simultaneously with the termination of Servicer’s
responsibilities, duties and liabilities under this Agreement or (ii) appoint a
successor to succeed to all rights and assume all of the responsibilities,
duties and liabilities of Servicer under this Agreement simultaneously with the
termination of Servicer’s responsibilities, duties and liabilities under this
Agreement. In the event that Servicer’s duties, responsibilities and liabilities
under this Agreement should be terminated pursuant to Section 7.1, Servicer
shall discharge such duties and responsibilities during the period from the date
it acquires knowledge of such termination until the earlier of: (x) the
effective date it receives notice from Purchaser that a successor servicer has
assumed such duties and responsibilities; or (y) the date that is thirty (30)
days following the date of notification of termination; with the same degree of
diligence and prudence that it is obligated to exercise under this Agreement,
and shall take no action whatsoever that might impair or prejudice the rights or
financial condition of its successor.
Within thirty (30) days of a termination pursuant to Section 7.1, Servicer shall
prepare, execute and deliver to Purchaser or the successor entity and place in
Purchaser’s or such successor’s possession all Servicing Files, and, in a timely
manner, do or cause to be done all other acts or things necessary or appropriate
to effect the purposes of such notice of termination, including but not limited
to the transfer of the Servicing Files and related documents. Servicer shall, in
a timely manner, cooperate with Purchaser in effecting the termination of
Servicer’s responsibilities and rights hereunder and the transfer of servicing
responsibilities to Purchaser or the successor entity, including without
limitation, the transfer to Purchaser or the successor entity for administration
by it of all cash amounts which shall at the time be credited by Servicer to the
applicable Purchaser Online Account(s) or thereafter received with respect to
the Loans.



--------------------------------------------------------------------------------







7.3    Survival.
The provisions of Sections 3.3, 5.3, 8.3, 8.4, 8.5 and 8.14 shall survive any
termination of this Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS


8.1.
Notices.



All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if (a) mailed, by registered or certified
mail, return receipt requested, to the appropriate Party hereto at the address
below, or (b) transmitted by facsimile transmission or by electronic mail with
acknowledgment, to the appropriate Party hereto at the facsimile number or the
electronic mail address provided below:
If to Purchaser:
[Address]
Attention:
Email:
If to Servicer:
LendingClub Corporation
71 Stevenson St., Suite 300
San Francisco, CA 94105
Attention: SVP, Institutional Group
Email: jbogan@lendingclub.com


With a copy to (which will not constitute notice):


LendingClub Corporation 71 Stevenson St., Suite 300 San Francisco, CA 94105
Attention: General Counsel Email: jaltieri@lendingclub.com
or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person will be deemed effective upon
delivery. Any notice or communication sent by facsimile, email, or air courier
will be deemed effective on the first Business Day at the place at which such
notice or communication is received following the day on which such notice or
communication was sent. Any notice or communication sent by registered or
certified mail will be deemed effective on the third Business Day at the place
from which such notice or communication was mailed following the day on which
such notice or communication was mailed.
8.2.
Severability.



Any part, provision, representation or warranty of this Agreement that is
prohibited or not fully enforceable in any jurisdiction, will be ineffective
only to the extent of such prohibition or unenforceability without otherwise



--------------------------------------------------------------------------------



invalidating or diminishing either Party’s rights hereunder or under the
remaining provisions of this Agreement in such jurisdiction, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable in any respect any such provision in any other
jurisdiction.
8.3.
Place of Delivery and Governing Law.



This Agreement shall be deemed in effect when a fully executed counterpart
thereof is received by Purchaser in the State of Delaware and shall be deemed to
have been made in the State of Delaware.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT GIVING EFFECT
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
8.4.
Submission to Jurisdiction; Waiver of Jury Trial.



EACH PARTY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT.
EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
8.5.
LIMITATION OF LIABILITY.



EXCEPT FOR ACTS OR OMISSION THAT CONSTITUTE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES,
BENEFICIARIES, ASSIGNEES OR SUCCESSORS (BY ASSIGNMENT OR OTHERWISE) BE LIABLE TO
THE OTHER PARTY OR TO ANY OTHER ENTITY FOR ANY LOST PROFITS, COSTS OF COVER, OR
OTHER SPECIAL DAMAGES, OR ANY PUNITIVE, EXEMPLARY, REMOTE, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, UNDER THIS AGREEMENT INCURRED OR CLAIMED BY ANY
PARTY OR ENTITY (OR SUCH PARTY OR ENTITY’S OFFICERS, DIRECTORS, STOCKHOLDERS,
MEMBERS OR OWNERS), HOWEVER CAUSED, ON ANY THEORY OF LIABILITY.



--------------------------------------------------------------------------------





8.6.
Further Agreements.



Purchaser and Servicer each agree to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.
8.7.
Successors and Assigns; Assignment of Servicing Agreement.



This Agreement shall bind and inure to the benefit of and be enforceable by
Servicer and Purchaser and the respective successors and assigns of Servicer and
Purchaser. Except as otherwise provided in this Agreement, the rights
and obligations of either Party under this Agreement shall not be assigned
without the prior written consent of the other Party, and any such assignment
without the prior written consent of the other Party shall be null and void.
8.8.
Amendment; Waiver.



Except as otherwise expressly provided herein, Purchaser and Servicer may amend
this Agreement, from time to time, in a writing signed by duly authorized
officers of Servicer and Purchaser; provided, however, that Servicer may reduce
or otherwise waive its rights under Exhibit A in a writing signed by a duly
authorized officer of Servicer. No term or provision of this Agreement may be
waived or modified unless such waiver or modification is in writing and signed
by the Party against whom such waiver or modification is sought to be enforced.
8.9.
Exhibits.

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
8.10.
Costs.



Each of Purchaser and Servicer shall bear its own costs and expenses in
connection with this Agreement, including without limitation any commissions,
fees, costs, and expenses, including those incurred in relation to due diligence
performed or legal services provided in connection with this Agreement.
8.11.
Counterparts.



This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The Parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed and PDF signatures may constitute original
signatures and that a faxed or PDF signature page containing the signature
(faxed, PDF or original) is binding upon the Parties.
8.12.
No Joint Venture or Partnership.

 
Each Party hereto (including any of its respective permitted successors and
assignees) acknowledges and agrees that such Party will not hold itself out as
an agent, partner or co-venturer of any other Party hereto and that this
Agreement and the transactions contemplated hereby, including the payment of any
fees or the reimbursement of any expenses, is not intended and does not create
an agency, partnership, joint venture or any other type of relationship between
or among the Parties hereto, except to the extent that any independent
contractual relationship established hereby.



--------------------------------------------------------------------------------



8.13.
Entire Agreement.



As of the Effective Date, each Party hereby acknowledges and agrees that this
Agreement, together with the exhibits hereto, represents the complete and entire
agreement between the Parties, and shall supersede all prior written or oral
statements, agreements or understandings between the Parties relating to the
subject matter of this Agreement.
8.14.
No Petition.



Notwithstanding any prior termination of this Agreement, to the fullest extent
permitted by Applicable Law, each Party agrees that it shall not institute, or
join any other Person in instituting, a petition or a proceeding that causes (a)
the other Party to be a debtor under any federal or state bankruptcy or similar
insolvency law or (b) a trustee, conservator, receiver, liquidator, or similar
official to be appointed for such other Party or any substantial part of any of
its property.


8.15.
Force Majeure.



If any Party anticipates being unable or is rendered unable, wholly or in part,
by an extreme and unexpected force outside the control of such Party (including,
but not limited to, act of God, legislative enactments, strikes, lock-outs,
riots, acts of war, epidemics, fire, communication line or power failure,
earthquakes or other disasters) to carry out its obligations under this
Agreement, that Party shall give to the other Party in a commercially reasonable
amount of time written notice to that effect, the expected duration of the
inability to perform and assurances that all available means will be employed to
continue and/or restore performance. Upon receipt of the written notice, the
affected obligations of the Party giving the notice shall be suspended so long
as such Party is reasonably unable to so perform and such Party shall have no
liability to the other for the failure to perform any suspended obligation
during the period of suspension; however, the other Party may at its option
terminate this Agreement.




[Signature Page Follows]


                        
                            





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused to be duly authorized,
executed and delivered, as of the date first above written, this MASTER LOAN
SERVICING AGREEMENT.
LendingClub Corporation
(Servicer)
By:
_____________________________

Name:
_______________________

Title:
_______________________

[__________________]
(Purchaser)
By:
_______________________________

Name:
_________________________

Title: __________________________




                    
    

MASTER LOAN SERVICING AGREEMENT - Signature Page

--------------------------------------------------------------------------------









EXHIBIT A


SERVICING FEE
Servicing Fee: With respect to LendingClub acting as Servicer, and as determined
for each calendar month (as of the last day of each such month), the Servicing
Fee shall be equal to the product of (1) 1/12, (2) the outstanding principal
balance of all Loans being serviced by Servicer under the Servicing Agreement as
of the end of each month (collectively, the “Assets”), and (3) a “Fee
Percentage” equal to a number of basis points (the “Fee Percentage”) depending
upon the amount of Assets, calculated as follows:


Amount of Assets        Fee Percentage            Addendum
Any Amount            [____] basis points ([___]%)        No. [__]
Any Amount            [____] basis points ([___]%)        No. [__]
Any Amount            [____] basis points ([___]%)        No. [__]


The Servicing Fee shall be payable by Purchaser (or any subsequent holder of the
Loans) monthly in arrears.
Charged Off Loan Servicing Fee: The Servicing Fee with respect to Charged Off
Loans shall be up to 35% (or such other percentage as is made publicly available
by Servicer) of Liquidation Proceeds from the sale of Charged Off Loans sold on
behalf of Purchaser.
 



MASTER LOAN SERVICING AGREEMENT - Exhibit A

--------------------------------------------------------------------------------





 


EXHIBIT B


CHARGE OFF POLICY



MASTER LOAN SERVICING AGREEMENT - Exhibit B

--------------------------------------------------------------------------------







EXHIBIT C


POWER OF ATTORNEY


From [____________], as Purchaser, to
LendingClub Corporation, as Servicer




KNOW ALL MEN BY THESE PRESENTS:


WHEREAS, the Loan Servicing Agreement, dated as of [______], 20__, between
LendingClub Corporation, a Delaware corporation (“LendingClub”), as servicer (in
such capacity, the “Servicer”) and [__________], a [______________] as a
purchaser (in such capacity, the “Purchaser”) (the “Loan Servicing Agreement”).


WHEREAS, in connection with the Loan Servicing Agreement, Purchaser agrees to
constitute and appoints Servicer and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact of Purchaser with
full power and authority in the place and stead of Purchaser, and in the name of
Purchaser or in its own name, from time to time, for the purpose of carrying out
the terms of the Loan Servicing Agreement as related to the Charged Off Loans
and complying with the terms of the related Loan Document Packages, and to take
any action and execute any instruments or documents that Servicer may deem
reasonably necessary or advisable to accomplish the purposes of the Loan
Servicing Agreement as related to the Charged Off Loans and complying with the
terms of the related Loan Document Packages.


Capitalized terms used and not defined herein have the meanings assigned to them
in the Loan Servicing Agreement.


NOW, THEREFORE, Purchaser does hereby:


1.
constitute and appoint Servicer and any officer or agent thereof (which are
referred to herein collectively as “Attorneys” and individually as “Attorney”)
with full power of substitution, as its true and lawful attorney-in-fact of
Purchaser with full power and authority in the place and stead of Purchaser, and
in the name of Purchaser or in its own name, from time to time:



(a)
to carry out the terms of Section 3.2(c) in connection with the sale and
transfer of a Charged Off Loan;



(b)
to execute a joinder agreement in a form approved by Purchaser joining Purchaser
to an agreement or agreements between Servicer and (A) a Charged Off Loan Broker
and (B) a Charged Off Loan Purchaser;



(c)
to take any action and execute any instruments or documents that Servicer may
deem reasonably necessary or advisable to transfer and convey each of the
Charged Off Loans from Purchaser to a Charged Off Loan Purchaser or its
successors or assignees in accordance with the Loan Servicing Agreement and the
Purchase Agreement.



2.
Further authorize and empower each such Attorney, for and in the place and stead
of Purchaser and in the name of Purchaser: (a) to file and record this Power of
Attorney with the appropriate public officials; and (b) to appoint and name such
substitute attorneys with all authority and powers hereunder, provided that such
substitute attorneys are duly elected and qualified officers of Purchaser.



Purchaser covenants and grants to the Attorneys full authority and power to
execute any documents and instruments and to do and perform any act that is
necessary or appropriate to effect the intent and purposes of the foregoing
authority and powers hereunder. Purchaser further ratifies and confirms each act
that the Attorneys shall lawfully do or cause to be done in accordance with the
authority and powers granted hereunder. The foregoing authority and powers
granted hereunder shall not be deemed breached by reason of any action or
omission of any Attorneys appointed hereunder. Purchaser covenants and agrees
that, from time to time at the request of Servicer, Purchaser shall execute
instruments confirming all of the foregoing authority and powers of any
Attorneys.







MASTER LOAN SERVICING AGREEMENT - Exhibit C

--------------------------------------------------------------------------------



Without actual notice to the contrary, any person may rely on authorities and
powers granted hereunder and any actions
of the Attorneys taken pursuant to such authorities and powers as the valid,
binding and enforceable actions of Servicer and that all conditions hereunder to
the exercise of such actions by the Attorneys have been completed and are
satisfied. No person to whom this Power of Attorney is presented, as authority
for Attorney to take any action or actions contemplated hereby, shall be
required to inquire into or seek confirmation from Purchaser as to the authority
of Attorney to take any action described herein, or as to the existence of or
fulfillment of any condition to this Power of Attorney, which is intended to
grant to Attorney unconditionally the authority to take and perform the actions
contemplated herein, and Purchaser irrevocably waives any right to commence any
suit or action, in law or equity, against any person or entity which acts in
reliance upon or acknowledges the authority granted under this Power of
Attorney.


This Power of Attorney is revocable by Purchaser upon thirty (30) days’ written
notice to Servicer.

MASTER LOAN SERVICING AGREEMENT - Exhibit C

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Power of Attorney is executed by Purchaser on this
_____ day of __________, 20__.




[___________________],
as Purchaser










By:                        
Name:
Title:








ACKNOWLEDGMENT




STATE OF ________________        §
                        
COUNTY OF ______________        §




On the _____ day of ___________________, 201_, before me personally appeared the
above-named _________________________________ of [Company], to me known and
known to me to be the ____________________________ of said company, and
acknowledged said instrument so executed to be his/her free act and deed in said
capacity and the free act and deed of said company.




_________________________________                                            Notary
Public
Printed Name:                    
My Commission Expires:             



MASTER LOAN SERVICING AGREEMENT - Exhibit C

--------------------------------------------------------------------------------



EXHIBIT D


ELECTION TO REINVEST OR DISTRIBUTE PRINCIPAL AND INTEREST


Pursuant to Section 3.2(e) of the Master Loan Servicing Agreement, Purchaser
makes the following elections regarding the reinvestment or disbursement of
principal and interest Proceeds.


Select one of the three following options:


¨ (1) Distribute principal and interest
For option #1, please also select distribution (a) timing and (b) payment type:
(a)
¨Monthly ACH*

(b)
¨Daily ACH**

(c)
¨Monthly Wire*



¨ (2) Distribute interest only (monthly wire payments only)***


¨ (3) Reinvest principal and interest****


______________________
*Monthly P&I distributions will be made on or around the 10th of each month.
**Daily ACH requires that Purchaser input additional information via Purchaser’s
investor account on Servicer’s website.
***Distributions of net interest income only (i.e., net of fees and charge offs)
will be made via wire payments on or around the 10th of each month. Principal
will be reinvested in accordance with the terms of the Purchase Agreement.
****Principal and interest will be reinvested in accordance with the terms of
the Purchase Agreement.


If Purchaser has previously made elections regarding the monthly reinvestment or
disbursement of principal and interest, Purchaser acknowledges and agrees that
the election set forth above shall supersede and replace any such prior
elections in their entirety and, once effective, shall serve as the sole and
complete election regarding the reinvestment or distribution of principal and
interest applicable to each Purchaser Online Account.


This election shall have no force or effect unless signed and dated by Purchaser
below and acknowledged as received and accepted by Servicer where indicated.




PURCHASER:                    
[_____________________]                




By: ____________________________        
Name:                            
Title:    



MASTER LOAN SERVICING AGREEMENT - Exhibit D